Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.     All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 112 (b) rejection and 112 (a) New Matter rejection in prior office action.
	Claims 2-3, 6-7, 9-10, 15, 21, 23, 47, and 102-111 are pending in the application. Claims 2-3, 6-7, 9-10, 15, 21, and 23 are withdrawn because they are not directed to the elected invention.
Claims 47, and 102-111 are under the examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47, 102-111 are rejected UNDER 35 U.S.C. 103 as being unpatentable over Tang et al (U.S. Patent No. 10752942), as supported by Stemmer and Lipshutz (US Patent 5834252, Date of Patent on 10 November 1998).
With regard to instant claim 47, claim is directed to conducting rolling circle amplification that comprises using a circular polynucleotide having a target polynucleotide which is formed by (i) a cell-free DNA polynucleotide (ii) a single-stranded adaptor (iii) a capture probe, wherein a first segment of the capture probe hybridizes with the cell-free DNA polynucleotide via sequence complementarity and a second segment of the capture probe hybridizes with the single-stranded adaptor via sequence complementarity. The claim is directed to performing an amplification reaction mixture to multiple cycles of rolling circle amplification to generate a plurality of amplification products comprising concatemers, wherein the amplification reaction mixture comprises (i) a polymerase having strand displacement activity, (ii) the circular target polynucleotide, and (iii) at least a first primer.
The claim recites that “wherein each cycle of the multiple cycles of rolling circle amplification comprises denaturation at a denaturing temperature, primer annealing at an annealing temperature, and primer elongation at an elongation temperature for a 
Tang et al of ‘942 teach methods of generating concatemers comprising a single-stranded polynucleotide from a circular target polynucleotide, whereas the circular target polynucleotide is a circularized cell free DNA. Particularly, claims 7-8 (which depend from claim 1) and claims 23-25 (which depend from claim 27), teach that the circular target polynucleotide is a circularized cell free DNA and the circular target polynucleotide is single-stranded. This indicates the methods of ‘942 use circular polynucleotide which was formed using cell free DNA polynucleotide via hybridization, ligation and circularization process including degrading or selectively removing the sequence (which is required during the formation of circular DNA temple, for example, capture probe or a splint DNA with a sequence) prior to the circularizing to yield a circular target polynucleotide. (Limitation of instant claim 102) 
Claims 1, 4-5, 15, 17, 21-22 and 31 of ‘942 along with the disclosure of Tang et al teach the methods comprising concatemer of more than one copy target polynucleotides that comprises using a circular target polynucleotide to generate a concatemer comprising a single - stranded polynucleotide using a circular target instant claims 107-108)
Claims 15 and 31 teach performing the method “not more than 10 cycles of extension of said first and second primers. Claims 4-5 and 21-22 teach yielding a percentage of amplicons more than one copy of the target polynucleotide that is greater than a percentage of amplicons having one copy or fewer of the target polynucleotide. 
Claims 12-15 and 28-31, which depend from claims 1 and 17 respectively, teach the method steps comprising multiple cycle of extension of the first and second primer (i.e. no more than 10 cycles, recited in the claims 15 and 31) and a denaturation step held at a certain temperature (see claims 14 and 30). Claim 12-13 and 28-29 teach that the method steps comprise an annealing step at a temperature within ±5 °C of a melting temperature of the first and second primers; and an extension step held at a temperature higher than the melting temperature of the first and second primers. This also indicates using the elongation temperature that is higher than the annealing temperature. 
Claims 1, 11, 17 and 27 teach the methods of generating concatemers and a plurality of extension products containing one or more copies of the target polynucleotide are amplified in the same reaction mixture. Claim 17 and claim 6 (which 
Taken together, the Teng et al. (Table 2, and examples) and claims of ‘942 teach the methods of amplifying the circular DNA template to generate concatamers of having more than one copy of the target polynucleotide in the methods, indicating performing multiple cycles and using the required reagents which are well known in the art for the amplification process (e.g. a polymerase enzyme). In addition, this method is considered performing a rolling circle implication because the methods shows a process of nucleic acid replication that can rapidly synthesize multiple copies using a circular DNA template. The method of amplification using a circular template to generate concatemer is considered a rolling circle amplification (RCA) (see the support in col 4 line 21-46 of Stemmer and Lipshutz (US Patent 5834252, Date of Patent on 10 November 1998). Stemmer and Lipshutz also further teaches that “the template is repeatedly denatured, annealed, and extended with polymerase in the presence of ribonucleotide or deoxyribonucleotides under suitable reaction conditions” (col 4 line 43-46).
Tang et al ‘s disclosure and claims 1, 4-9, 11-15, 17, 21-25, and 28-31 of ‘942 show performing the amplification (e.g. rolling circle amplification) reaction using in a mixture having a polymerase, the circular target polynucleotide, and the primers. The teachings also include performing each cycle of the multiple cycles of the amplification comprises denaturation at a denaturing temperature, primer annealing at an annealing 
With regard to the limitation of hybridization recited in the instant claim 47, the instant claim is directed in using a first primer that hybridizes to a sequence of the cell-free DNA polynucleotide in a circular polynucleotide template. In addition, the sequence of the cell-free DNA polynucleotide is complementary to the first segment of the capture in forming the process of circular DNA template. The instant claims 109-110, which depend from the instant claims 47, are directed to using the first primer or the second primer that hybridizes to a sequence at least a segment of the cell-free DNA polynucleotide; and using the first primer or the second primer that hybridizes to a sequence at least a segment of the single strand adaptor. The specification discloses that the adaptor refers to a nucleic acid which can be attached to another polynucleotide (e.g. a single-stranded polynucleotide which can be attached to a single-stranded polynucleotide) (see para 0047). 
claims 47, 109-110 , claims 1 and 17 of ‘942 teach using the followings in the method of amplification; a first primer comprising a first 3’ end that specifically hybridizes to the target polynucleotide via sequence complementarity, first primer comprises a first 5 ' end comprising a first common sequence that does not specifically hybridize to the target polynucleotide via sequence complementarity; second primer comprising a second 3 ' end that specifically hybridizes to the concatemer via sequence complementarity and second primer comprises a second 5 ' end comprising a first common sequence that does not specifically hybridize to the target polynucleotide via sequence complementarity. Thus, this indicate using a first primer that hybridizes to a sequence at least a segment of the cell-free DNA polynucleotide and that can also hybridized to a sequence at least a segment of the single strand DNA (e.g. adaptor sequence) in the method of generating a concatemer. The teachings of the claims also indicate using a second primer that hybridizes to a sequence at least a segment of the cell-free DNA polynucleotide and that can also hybridized to a sequence at least a segment of the single strand DNA (e.g. adaptor sequence) in the method of generating a plurality of extension product. 
With regard to instant claim 111, which depend from the instant claims 47, claim recites “wherein at least one of the first primer and the second primer comprises a barcode sequence”. The specification discloses that a barcode refers to a known nucleic acid sequence that allows some feature of a polynucleotide with which the barcode is associated to be identified (see para 0091). In this regard, the methods of the claims ‘942 teach that first/second primer comprises a first/second 5 ' end comprising a first/second common sequence that does not specifically hybridize to the 
Thus, the methods of Tang et al. and the claims of ‘942 include the method recited in the instant claims 47, 102-111. The step of circularizing a circular DNA template including tags  is not claimed explicitly in the claimed methods of the ‘942 patent.
However, it would have been prima facie obvious to one having ordinary skill in prior to the filing date of the invention to have performed the method of rolling circle amplification (RCA) using a circular DNA template comprising cell-free DNA polynucleotide to generate a plurality of concatemers, as taught by the claims of 1, 4-9, 11-15, 17, 21-25, and 28-31 of ‘942. The claims of ‘942 does not explicitly describe the method of circularizing a circular DNA template, but the claims teach providing a circular polynucleotide template comprising cell-free DNA polynucleotide, and the methods of the claims provide the process of forming hybridization reactions in generating the concatemers in details. One having skill in the art would be able to form a circular DNA template of the claimed invention. Thus, it would have been obvious to have performed RCA with multiple cycles using a circular DNA template having a denaturation step, in order to generate a uniform size distribution of concatemers, as taught by claims 1, 4-9, 11-15, 17, 21-25, and 28-31 of ‘942.
instant claim 103 and 105, which depend from the instant claims 47, the claim is directed to the method step of sequencing the plurality of amplification products to identify a sequence variant. Claims 1, 10, 17 and 32 teaches the method of sequencing the plurality of amplification products, and the conventional and routine steps of employing an immobilizing support for sequencing including bar code would have been well established and obvious to one of ordinary skill in the art to employ such in the automated sequencing work, e.g., NGS. 
The claims of ‘942 does not specifically recite performing amplification and sequencing to identify a sequence variant comprising at least one of a single nucleotide polymorphism, or methylation sites or modified unmethylated cytosines or any type of mutation etc. However, the methods of the claims 1-32 of ‘942 teach performing the method using a circular DNA template comprising cell-free DNA polynucleotide to generate a plurality of concatemers. This, for example claim 7, indicates identifying and amplifying cell-free DNA which can be identifying a sequence variant or methylated cytosine contained in any circular target DNA . Thus, the method of amplification and sequencing the amplification products comprising identifying cell-free DNA which can inherently have sequence variant. It would have been prima facie obvious to one having ordinary skill in prior to the filing date of the invention to have included the method identifying a sequence variant, e.g., known cancer causing SNP or methylation site(s) contained in cell-free DN , in the method of sequencing the plurality of concatemers using a circular DNA template comprising cell-free DNA polynucleotide, as taught by the claims 1-32 of ‘942. This would have been obvious to provide the method that is able to identify a sequence variant using a circular DNA template comprising cell-free DNA prima facie obvious at the time of effective filing.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 47, 102-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 ‘942 (U.S. Patent No. 10752942), as supported by Stemmer and Lipshutz (US Patent 5834252, Date of Patent on 10 November 1998).
With regard to instant claim 47, claim is directed to conducting rolling circle amplification that comprises using a circular polynucleotide having a target polynucleotide which is formed by (i) a cell-free DNA polynucleotide (ii) a single-stranded adaptor (iii) a capture probe, wherein a first segment of the capture probe hybridizes with the cell-free DNA polynucleotide via sequence complementarity and a second segment of the capture probe hybridizes with the single-stranded adaptor via sequence complementarity. The claim is directed to performing an amplification reaction mixture to multiple cycles of rolling circle amplification to generate a plurality of amplification products comprising concatemers, wherein the amplification reaction 
The claim recites that “wherein each cycle of the multiple cycles of rolling circle amplification comprises denaturation at a denaturing temperature, primer annealing at an annealing temperature, and primer elongation at an elongation temperature for a given elongation time period, to generate the plurality of amplification products comprising concatemers; wherein the elongation temperature is higher than the annealing temperature; and wherein the plurality of amplification products generated is characterized in that it contains a proportion of concatemers having at least two copies of the target polynucleotide as compared to a plurality of amplification products generated by utilizing one cycle of amplification under comparable conditions for denaturation and primer annealing but with an elongation time period comparable to a sum of the elongation time period of the multiple cycles”. 
Claims 1, 7-9, 17 and 23-25 of ‘942 teach methods of generating concatemers comprising a single-stranded polynucleotide from a circular target polynucleotide, whereas the circular target polynucleotide is a circularized cell free DNA. Particularly, claims 7-8 (which depend from claim 1) and claims 23-25 (which depend from claim 27), teach that the circular target polynucleotide is a circularized cell free DNA and the circular target polynucleotide is single-stranded. This indicates the methods of ‘942 use circular polynucleotide which was formed using cell free DNA polynucleotide via hybridization, ligation and circularization process including degrading or selectively removing the sequence (which is required during the formation of circular DNA temple, instant claim 102) 
Claims 1, 4-5, 15, 17, 21-22 and 31 of ‘942 teach the methods comprising concatemer of more than one copy target polynucleotides that comprises using a circular target polynucleotide to generate a concatemer comprising a single - stranded polynucleotide using a circular target polynucleotide to generate a concatemer comprising a single - stranded polynucleotide, the first primer (3’ end of the first primer) that specifically hybridizes to the target polynucleotide via sequence complementarity. The claims further teach generating a plurality of extension products containing one or more copies of the target polynucleotide extension of a second primer (3’ end of the first primer) comprising that specifically hybridizes to the concatemer via sequence complementary. (Limitation of instant claims 107-108)
Claims 15 and 31 teach performing the method “not more than 10 cycles of extension of said first and second primers. Claims 4-5 and 21-22 teach yielding a percentage of amplicons more than one copy of the target polynucleotide that is greater than a percentage of amplicons having one copy or fewer of the target polynucleotide. 
Claims 12-15 and 28-31, which depend from claims 1 and 17 respectively, teach the method steps comprising multiple cycle of extension of the first and second primer (i.e. no more than 10 cycles, recited in the claims 15 and 31) and a denaturation step held at a certain temperature (see claims 14 and 30). Claim 12-13 and 28-29 teach that the method steps comprise an annealing step at a temperature within ±5 °C of a melting temperature of the first and second primers; and an extension step held at a temperature higher than the melting temperature of the first and second primers. This 
Claims 1, 11, 17 and 27 teach the methods of generating concatemers and a plurality of extension products containing one or more copies of the target polynucleotide are amplified in the same reaction mixture. Claim 17 and claim 6 (which depends from claim 1) teach that the extension products form stem loop structures comprising intramolecular hybridization between ( i ) the first common sequence and a complement of the second common sequence , or ( ii ) the second common sequence and a complement of the first common sequence. 
Taken together, the claims of ‘942 teach the methods of amplifying the circular DNA template to generate concatamers of having more than one copy of the target polynucleotide in the methods, indicating performing multiple cycles and using the required reagents which are well known in the art for the amplification process (e.g. a polymerase enzyme). In addition, this method is considered performing a rolling circle implication because the methods shows a process of nucleic acid replication that can rapidly synthesize multiple copies using a circular DNA template. The method of amplification using a circular template to generate concatemer is considered a rolling circle amplification (RCA) (see the support in col 4 line 21-46 of Stemmer and Lipshutz (US Patent 5834252, Date of Patent on 10 November 1998). Stemmer and Lipshutz also further teaches that “the template is repeatedly denatured, annealed, and extended with polymerase in the presence of ribonucleotide or deoxyribonucleotides under suitable reaction conditions” (col 4 line 43-46).

With regard to the limitation of hybridization recited in the instant claim 47, the instant claim is directed in using a first primer that hybridizes to a sequence of the cell-free DNA polynucleotide in a circular polynucleotide template. In addition, the sequence of the cell-free DNA polynucleotide is complementary to the first segment of the capture in forming the process of circular DNA template. The instant claims 109-110, which depend from the instant claims 47, are directed to using the first primer or the second primer that hybridizes to a sequence at least a segment of the cell-free DNA 
So regarding claims 47, 109-110 , claims 1 and 17 of ‘942 teach using the followings in the method of amplification; a first primer comprising a first 3’ end that specifically hybridizes to the target polynucleotide via sequence complementarity, first primer comprises a first 5 ' end comprising a first common sequence that does not specifically hybridize to the target polynucleotide via sequence complementarity; second primer comprising a second 3 ' end that specifically hybridizes to the concatemer via sequence complementarity and second primer comprises a second 5 ' end comprising a first common sequence that does not specifically hybridize to the target polynucleotide via sequence complementarity. Thus, this indicate using a first primer that hybridizes to a sequence at least a segment of the cell-free DNA polynucleotide and that can also hybridized to a sequence at least a segment of the single strand DNA (e.g. adaptor sequence) in the method of generating a concatemer. The teachings of the claims also indicate using a second primer that hybridizes to a sequence at least a segment of the cell-free DNA polynucleotide and that can also hybridized to a sequence at least a segment of the single strand DNA (e.g. adaptor sequence) in the method of generating a plurality of extension product. 
With regard to instant claim 111, which depend from the instant claims 47, claim recites “wherein at least one of the first primer and the second primer comprises a 
Thus, the methods of claims 1, 4-9, 11-15, 17, 21-25, and 28-31 of ‘942 include the method recited in the instant claims 47, 102-111. The step of circularizing a circular DNA template including tags  is not claimed explicitly in the claimed methods of the ‘942 patent.
However, it would have been prima facie obvious to one having ordinary skill in prior to the filing date of the invention to have performed the method of rolling circle amplification (RCA) using a circular DNA template comprising cell-free DNA polynucleotide to generate a plurality of concatemers, as taught by the claims of 1, 4-9, 11-15, 17, 21-25, and 28-31 of ‘942. The claims of ‘942 does not explicitly describe the method of circularizing a circular DNA template, but the claims teach providing a circular polynucleotide template comprising cell-free DNA polynucleotide, and the methods of the claims provide the process of forming hybridization reactions in generating the 
	With regard to instant claim 103 and 105, which depend from the instant claims 47, the claim is directed to the method step of sequencing the plurality of amplification products to identify a sequence variant. Claims 1, 10, 17 and 32 teaches the method of sequencing the plurality of amplification products, and the conventional and routine steps of employing an immobilizing support for sequencing including bar code would have been well established and obvious to one of ordinary skill in the art to employ such in the automated sequencing work, e.g., NGS. 
The claims of ‘942 does not specifically recite performing amplification and sequencing to identify a sequence variant comprising at least one of a single nucleotide polymorphism, or methylation sites or modified unmethylated cytosines or any type of mutation etc. However, the methods of the claims 1-32 of ‘942 teach performing the method using a circular DNA template comprising cell-free DNA polynucleotide to generate a plurality of concatemers. This, for example claim 7, indicates identifying and amplifying cell-free DNA which can be identifying a sequence variant or methylated cytosine contained in any circular target DNA . Thus, the method of amplification and sequencing the amplification products comprising identifying cell-free DNA which can inherently have sequence variant. It would have been prima facie obvious to one having ordinary skill in prior to the filing date of the invention to have included the method 
 
Response to Argument
The response on page 7 of the remarks mailed on 02/25/2022, indicated that “Applicant respectfully requests that the rejection be held in abeyance until otherwise patentable subject matter is identified”.  
It is further noted the following prior art is cited here for the completeness of record.
The prior art: Lizardi (Lizardi and Caplan, US 6,143,495, Date of Patent: 07 November 2000), Konry et al. (Anal. Chem. 2009; 81: 5777–5782); Lin (Lin et al. WO2015089333, priority date of 11 December 2013) and Barany (Barany and Efcavitch, US 2017/0204459, priority date of 06 June 2014). The exemplified prior art teaches the method of forming a circular polynucleotide to yield a target circular polynucleotide and amplifying the circular template using DNA polymerase and primer to create a long single stranded DNA product. 
For example, Konry et al. teaches a method of Rolling Circle Amplification (RCA) as a signal amplification method for nucleic acid detection that comprises mixing capture DNA probe, primer, target DNA sequence and padlock probe (complementary 
Lin also teaches method of performing rolling circle amplification that comprises circularizing starting single-stranded template polynucleotides via using a ligase enzyme; and amplifying the circular polynucleotides after degrading the ligase enzyme (see para 0063-0079, 00101-00104, also see claims 1-35). Lin teaches the method includes amplifying the polynucleotides (e.g. cell-free DNA) from a sample (see para 0063-0067).

6. 	No claims are allowed.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /W.T.J./Examiner, Art Unit 1634          
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634